Citation Nr: 0808668	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for status post patellar tendon repair, right knee. 

2.  Whether new and material evidence has been received to 
reopen a service connection claim for diabetes mellitus. 

3.  Whether there is new and material evidence has been 
received to reopen a service connection claim for 
hypertension. 

4.  Entitlement to service connection for disability 
exhibited by high cholesterol. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from December 1980 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).  The veteran testified before the undersigned in 
December 2007.  The transcript is included in the record.  

The issue of service connection for diabetes mellitus is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT
	
1.  The status post patellar tendon repair, right knee, is 
manifested by slight limitation of motion (0 to 105 degrees) 
with no showing of recurrent subluxation or lateral 
instability.  

2.  In a November 1992 rating decision, the RO denied the 
veteran's service connection claim for hypertension in on the 
basis that there was no evidence of hypertension in service 
or to a compensable degree within one year following 
separation from service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

3.  Evidence associated with the record subsequent to the 
November 1992 rating decision reflects that the veteran has 
hypertension and takes blood pressure medications, thereby 
raising a reasonable possibility of substantiating the claim.

4.  Resolving all doubt in the veteran's favor, hypertension 
had its onset in service.

5.  In a July 2003 rating decision, the RO denied the 
veteran's service connection claim for diabetes mellitus on 
the basis that there was no evidence of diabetes mellitus in 
service or to a compensable degree within one year following 
service; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

6.  Evidence associated with the record subsequent to the 
July 2003 rating decision raises a reasonable possibility of 
substantiating the claim.

7.  At a December 2007 hearing, the veteran indicated that he 
wanted to withdraw his appeal seeking entitlement to service 
connection for disability exhibited by high cholesterol, and 
the Board received such request prior to the promulgation of 
a decision.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for status post patellar tendon repair, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2007).

2.  The November 1992 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992). 

3.  Evidence received since the November 1992 rating decision 
denying service connection for hypertension is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  Hypertension had its onset in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The July 2003 rating decision denying service connection 
for diabetes mellitus. is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

6.  Evidence received since the July 2003 rating decision 
denying service connection for diabetes mellitus is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

7.  The criteria for withdrawal of a Substantive Appeal 
pertinent to the issue of entitlement to service connection 
for disability exhibited by high cholesterol have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated March 2005 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the increased rating 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

For the new and material evidence claims, without deciding 
whether the notice and development requirements have been 
satisfied in the present case, it is the Board's conclusion 
that those requirements do not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claims of service connection for 
hypertension and diabetes mellitus and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

For the increased rating claim, according to Vazquez-Flores 
v. Peake, -- Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 
30, 2008), section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the March 2005 letter, in the October 2005 statement of 
the case and supplemental statements of the case.  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment.  The veteran was also provided the applicable 
diagnostic codes under which he is rated.  Each diagnostic 
code contains criteria necessary for entitlement to a higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result); the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was examined on a 
number of occasions to determine the severity of his service-
connected disorder.  The duties to notify and assist have 
been met.

In light of the Board's denial of the veteran's increased 
rating claim, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  To the extent the 
Board is granting service connection for hypertension, the RO 
will be responsible for correcting any notice defect. 
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Under Diagnostic Code 5260, limitation of flexion of the knee 
is rated as follows: flexion limited to 60 degrees (0 
percent); flexion limited to 45 degrees (10 percent); flexion 
limited to 30 degrees (20 percent); and flexion limited to 15 
degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Service medical records indicate that the veteran injured the 
right knee playing soccer in April 1992.  He underwent a 
repair of the right patellar tendon without complications 
that same month.  

VA examination report in March 2005 indicated the veteran 
reporting constant pain with stiffness after driving and 
swelling after prolonged standing or walking.  He denies 
locking or giving way, heat or redness of his right knee.  He 
denies any flare up of symptoms.  He denies radiation of 
pain.  Evaluation revealed that the veteran walked with a 
limp, favoring the right, with the aid of a cane.  He did not 
have any difficulty donning/doffing the shoes and socks, and 
was able to get on/off the examination table without any 
difficulty.  Station was normal.  Balance of one leg at a 
time was poor.  He was not able to squat halfway without pain 
of the right knee.  He was able to walk on heels/toes without 
any loss of balance.  Neurological examination is normal with 
deep tendon reflex knee and ankle 2+.  There is no edema, 
effusion, or heat.  There is crepitation.  The veteran 
complained of pain with each manipulation.  Range of motion 
showed flexion to 115 degrees active and passive with pain at 
extreme range.  Extension was to 0 degrees.  Medial and 
lateral stress test did not reveal any instability of the 
knee.  Lachman's, McMurray, and Drawers tests were negative.  
Repetitive motion did not change his range of motion or his 
symptoms.  There was no muscle atrophy.  Functionally, the 
veteran is independent in activities of daily living, 
transfers, and ambulation with the use of a cane.  There was 
no objective evidence of weakness, incoordination or lack of 
endurance.  Fatigue is a subjective complaint and he did not 
offer any complaints of fatigue.  X-rays were negative for 
acute fracture or dislocation.  Joint spaces were well 
maintained.  No joint effusion was noted.  

VA examination report in January 2007 noted complaints of 
daily right knee pain.  He is unable to climb stairs or 
squat.  Pain increased with standing and walking long 
distances.  He wears a knee brace and uses a cane for 
ambulation.  He does not have any dislocation of the patella 
but he states at time it feels unstable.  

Evaluation revealed no instability of any of the ligaments.  
Range of motion showed 0 degrees of extension with flexion to 
105 degrees.  This was accompanied by guarding by the veteran 
and loud groans, and he would not allow the examiner to move 
the knee further, nor would he move it himself.  He resisted 
attempts at passive motion.  He was noted to have well 
developed quadriceps muscles which would indicate more 
function than he was demonstrating during this examination, 
according to the examiner.  Repetition motion did not change 
anything as he had 0 degrees of extension with flexion to 105 
degrees with no objective evidence of pain other than the 
loud groaning he exhibited.  X-ray findings revealed a 
laterally placed patella which was high-riding and small.  
The examiner commented that the veteran appeared to be 
exaggerating his symptomatology at the time of evaluation.  

Range of motion testing on March 2005 and January 2007 showed 
only slight limitation of motion.  As such, an increased 
disability rating is not warranted under Diagnostic Code 5260 
or 5261, even when Deluca factors are considered.  38 C.F.R. 
§ 4.71a (2007).

As for a separate disability rating under Diagnostic Code 
5257 for recurrent subluxation or lateral instability, the 
Board notes that VA examination findings in March 2005 
indicated no neurovascular deficit; no point tenderness; and 
no instability of the medial or lateral collateral ligament, 
as well as anterior and posterior cruciate ligaments.  
Although crepitus of the patellofemoral joint was 
demonstrated on VA evaluation performed in March 2005, there 
were no findings of recurrent subluxation or lateral 
instability.  Therefore, a separate rating is not warranted 
under Diagnostic Code 5257.  Id.

III.  New and Material Evidence to Reopen

By way of history, the claims folder shows that the RO denied 
the veteran's service connection claim for hypertension in a 
November 1992 rating decision.  Notice of this decision was 
issued to the veteran that same month; however, no appeal was 
received.  The RO also denied the veteran's service 
connection claim for diabetes mellitus in a July 2003 rating 
decision and was issued notice of that decision the same 
month.  However, no appeal was received.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105(c) (West 
1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) 
(2003).  

While the RO determinations are final, if new and material 
evidence is presented or secured with respect to these 
claims, which have been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Hypertension

In a November 1992 rating decision, the RO denied service 
connection for hypertension on the basis that there was no 
evidence of hypertension in service or to a compensable 
degree within one year following separation from service.

Pertinent evidence received since the November 1992 rating 
decision includes VA medical records from 2000 noting 
treatment for hypertension.  The veteran testified that he is 
taking medication for his hypertension and his claim is 
supported by VA outpatient treatment records, dated in 2006, 
showing a prescription for Lisinopril for control of blood 
pressure.  This evidence is not duplicative and establishes 
that he has hypertension that requires medication for 
control.  

In short, evidence associated with the claims folder 
subsequent to the November 1992 decision raises a reasonable 
possibility of substantiating the claim.  As such, the 
evidence received after the November 1992 rating 
determination is "new and material" as contemplated by 38 
C.F.R. § 3.156(a), and provides a basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108. 

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The service medical records include several high blood 
pressure readings and a diagnosis of possible hypertension in 
April 1992.  The veteran applied for service connection for 
hypertension upon his discharge from service.  A VA 
examination report in October 1992 indicated that blood 
pressure readings show 140/100 sitting, 130/90 reclining, and 
140/100 standing.  The report indicated that he has had 
elevated blood pressure since his knee surgery.  He had never 
been on medications.  A diagnosis of hypertension was made.  

Resolving all doubt in the veteran's favor, service 
connection for hypertension is established.  While a definite 
diagnosis of hypertension was not made in service, it was 
suspected and the veteran filed for compensation soon after 
discharge.  The VA examination that diagnosed hypertension 
was conducted less than 2 months after service discharge and 
confirmed a diagnosis of hypertension.  While the disease may 
not have been manifested to a compensable degree at the time, 
the Board finds that hypertension had its onset in service, 
when all doubt is resolved in the veteran's favor.  

Diabetes Mellitus

Evidence of record prior to the July 2003 rating decision 
noted VA medical records in 2003 showing a diagnosis of non-
insulin dependent diabetes mellitus.  However, there were no 
in-service complaints, treatment, symptoms or diagnosis of 
diabetes mellitus.  There was also no evidence of diabetes 
mellitus to a compensable degree within one year following 
separation from service, or that the veteran's diabetes 
mellitus is related to service.  VA examination report in 
October 1992 made no reference to diabetes mellitus.  The RO 
denied the veteran's original service connection claim based 
upon the above evidence. 

Pertinent evidence received after the July 2003 rating action 
includes VA medical records through 2007 demonstrating 
treatment for diabetes mellitus.  While new, this evidence is 
not material as it fails to show that the veteran had 
diabetes mellitus in service, to a compensable degree within 
one year following service, or is otherwise related to 
service.  However, the evidence reflecting the need for high 
blood pressure medication and the grant of service connection 
for hypertension raises a reasonable possibility that 
diabetes mellitus is related to a service-connected 
disability.  This avenue for a grant of service connection 
has not been developed, but needs to be addressed in light of 
the recent grant of service connection.  As such, the 
evidence received after the July 2003 rating determination is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the veteran's claim.  38 
U.S.C.A. § 5108. 


III.  Withdrawn Claim

The veteran perfected an appeal from an April 2006 rating 
decision that, in pertinent part, denied service connection 
for disability exhibited by high cholesterol.  At the time of 
the December 2007 hearing, the veteran indicated that he was 
withdrawing this issue. An appeal may be withdrawn at a 
hearing at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b) (2007).  The veteran's 
withdrawal at the December 2007 hearing is valid. Once the 
veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration. The Board 
does not have jurisdiction to review the issue of entitlement 
to service connection for disability exhibited by high 
cholesterol on appeal; this issue is dismissed.  38 U.S.C.A. 
§ 7105 (West 2002).




ORDER

A disability rating in excess of 20 percent for status post 
patellar tendon repair, right knee, is denied. 

New and material evidence having been received, the service 
connection claim for diabetes mellitus, is reopened, and to 
this extent the appeal is allowed. 

New and material evidence having been received, the service 
connection claim for hypertension is reopened, and service 
connection for hypertension is granted. 

Service connection for disability exhibited by high 
cholesterol is dismissed. 


REMAND

As indicated in the discussion above, the issue of service 
connection for diabetes mellitus should be addressed on a 
secondary basis in view of the grant of service connection 
for hypertension.  

Accordingly, the claim is remanded for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine whether 
his diabetes mellitus is etiologically 
related to his service-connected 
hypertension.  The examiner is requested 
to indicate whether there is a 50 percent 
probability or greater that diabetes 
mellitus was caused by or permanently 
increased in severity due to service-
connected hypertension.  If it increased 
in severity, the degree of disability due 
to the service-connected hypertension 
should be clarified.  The examination 
report should include the complete 
rationale for all opinions expressed.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

2.  Thereafter, the RO should re-
adjudicate the veteran's service 
connection claim for diabetes mellitus, 
taking into consideration any newly 
obtained evidence.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


